Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Johnny Ma on June 7th, 2022.
The application has been amended as follows: 

(Currently Amended) A colon polyp image processing method, comprising:
	identifying, by an image classification model, a picture type of an endoscopic image based on a blood vessel color feature of the endoscopic image;
	detecting, by processing circuitry of a colon polyp image processing apparatus, a position of a polyp in the endoscopic image by using a polyp positioning model based on the identified picture type; 
	positioning a polyp image block in the endoscopic image, the polyp image block being a subregion in the endoscopic image; and
	performing a polyp type classification detection on the subregion in the endoscopic image of the polyp image block by using a polyp property identification model, and outputting an identification result.

(Previously Presented) The method according to claim 1, wherein, before the detecting, the method further comprises:
	extracting at least one of a color feature, a gradient variation feature, or an abnormal brightness feature from the endoscopic image;
	determining whether the endoscopic image is a low-quality picture according to the at least one of the color feature, the gradient variation feature, or the abnormal brightness feature, wherein the low-quality picture is one of a blurred picture, an overexposed/underexposed picture with abnormal tone, and a low-resolution picture; and
	triggering a detecting of the position of the polyp in the endoscopic image by using the polyp positioning model when the endoscopic image is not the low-quality picture.

3. (Previously Presented) The method according to claim 1, wherein the identifying comprises:
identifying the picture type of the endoscopic image as a white light type picture or an endoscope narrow band imaging (NBI) type picture.

4. (Currently Amended) The method according to claim 3, wherein 
the image classification model is a trained image classification model; and
the identifying further comprises:
performing classification training on an original image classification model through white light type picture training data and NBI type picture training data by using a neural network algorithm to obtain [[a]] the trained image classification model;
extracting the blood vessel color feature from the endoscopic image by using the trained image classification model; and
classifying a value of the blood vessel color feature by using the trained image classification model to determine that the endoscopic image is the white light type picture or the NBI type picture.

5. (Previously Presented) The method according to claim 3, the polyp positioning model comprising a white light polyp positioning model and an NBI polyp positioning model, wherein:
the white light polyp positioning model is obtained by the colon polyp image processing apparatus performing polyp position training on an original polyp positioning model through white light type picture training data by using a neural network algorithm, and
the NBI polyp positioning model is obtained by the colon polyp image processing apparatus performing polyp position training on the original polyp positioning model through NBI type picture training data by using the neural network algorithm.

6. (Original) The method according to claim 5, wherein the detecting further comprises:
performing polyp positioning by using the white light polyp positioning model when the endoscopic image is the white light type picture to position a white light polyp image block in the endoscopic image; and
performing polyp positioning by using the NBI polyp positioning model when the endoscopic image is the NBI type picture to position an NBI polyp image block in the endoscopic image.

7. (Original) The method according to claim 1, wherein the performing further comprises:
performing polyp type classification detection training on an original polyp property identification model through polyp picture training data of different polyp types by using a neural network algorithm to obtain a trained polyp property identification model;
extracting a polyp type feature from the polyp image block by using the trained polyp property identification model; and
classifying a value of the polyp type feature by using the trained polyp property identification model and outputting the identification result.

8. (Original) The method according to claim 7, wherein, after the positioning the polyp image block in the endoscopic image, the method further comprising:
expanding a polyp region occupied by the polyp image block on the endoscopic image upwards, downwards, leftwards, and rightwards according to a preset image expansion ratio to obtain an expanded polyp image block; and
inputting the expanded polyp image block into the polyp property identification model.

9. (Currently Amended) A colon polyp image processing apparatus, comprising:
processing circuitry configured to:
identify, by an image classification model, a picture type of an endoscopic image based on a blood vessel color feature of the endoscopic image;
detect a position of a polyp in the endoscopic image by using a polyp positioning model based on the identified picture type; 
position a polyp image block in the endoscopic image, the polyp image block being a subregion in the endoscopic image; and
perform a polyp type classification detection on the subregion in the endoscopic image of the polyp image block by using a polyp property identification model and output an identification result.

10. (Previously Presented) The apparatus according to claim 9, wherein the processing circuitry is further configured to: 
extract at least one of a color feature, a gradient variation feature, or an abnormal brightness feature from the endoscopic image before the position of the polyp in the endoscopic image is detected by using the polyp positioning model; 
determine whether the endoscopic image is a low-quality picture according to the at least one of the color feature, the gradient variation feature, or the abnormal brightness feature, wherein the low-quality picture is one of a blurred picture, an overexposed/underexposed picture with abnormal tone, and a low-resolution picture; and 
trigger the detection of the position when the endoscopic image is not the low-quality picture.

11. (Previously Presented) The apparatus according to claim 9, wherein the processing circuitry is further configured to: 
identify the picture type of the endoscopic image as a white light type picture or an endoscope narrow band imaging (NBI) type picture.

12. (Currently Amended) The apparatus according to claim 11, wherein 
the image classification model is a trained image classification model; and
the processing circuitry is further configured to: 
perform classification training on an original image classification model through white light type picture training data and NBI type picture training data by using a neural network algorithm to obtain [[a]] the trained image classification model;
extract the blood vessel color feature from the endoscopic image by using the trained image classification model; and
classify a value of the blood vessel color feature by using the trained image classification model to determine that the endoscopic image is the white light type picture or the NBI type picture.

13. (Previously Presented) The apparatus according to claim 11, the polyp positioning model including a white light polyp positioning model and an NBI polyp positioning model, wherein:
the white light polyp positioning model is obtained by performing polyp position training on an original polyp positioning model through white light type picture training data by using a neural network algorithm, and
the NBI polyp positioning model is obtained by performing polyp position training on the original polyp positioning model through NBI type picture training data by using the neural network algorithm.

14. (Previously Presented) The apparatus according to claim 13, wherein the processing circuitry is further configured to: 
perform polyp positioning by using the white light polyp positioning model when the endoscopic image is the white light type picture to position a white light polyp image block in the endoscopic image; and  
perform polyp positioning by using the NBI polyp positioning model when the endoscopic image is the NBI type picture to position an NBI polyp image block in the endoscopic image.

15. (Currently Amended) A medical system, comprising an endoscope apparatus, a colon polyp image processing apparatus, and a communication connection between the endoscope apparatus and the colon polyp image processing apparatus, wherein:
the endoscope apparatus is configured to generate an endoscopic video stream and transmit the generated endoscopic video stream to the colon polyp image processing apparatus, and
the colon polyp image processing apparatus is configured to receive the endoscopic video stream from the endoscope apparatus, obtain the endoscopic image from the endoscopic video stream, and perform the method according to claim 1.

16. (Currently Amended) An image processing method, comprising:
identifying, by an image classification model, a picture type of an image based on a blood vessel color feature of the image;
detecting, by an image processing apparatus, a position of a target object in the image by using a target object positioning model based on the identified picture type; 
positioning a target object image block in the image, the target object image block being a subregion in the image; and
performing a target object type classification detection on the subregion in the image of the target object image block by using a target object property identification model and outputting an identification result.

17. (Previously Presented) The method according to claim 16, wherein, before the detecting, the method further comprises:
extracting at least one of a color feature, a gradient variation feature, or an abnormal brightness feature from the image;
determining whether the image is a low-quality picture according to the at least one of the color feature, the gradient variation feature, or the abnormal brightness feature, wherein the low-quality picture is one of a blurred picture, an overexposed/underexposed picture with abnormal tone, and a low-resolution picture; and
triggering, when the image is not the low-quality picture, the performing the target object position detection on the image by using the target object positioning model.

18. (Currently Amended) The method according to claim 16, wherein [[the]] the identifying further comprises:
identifying the picture type of the image as a white light type picture or an endoscope narrow band imaging (NBI) type picture.

19. (Currently Amended) The method according to claim 18, wherein 
the image classification model is a trained image classification model; and
the identifying further comprises:
performing classification training on an original image classification model through white light type picture training data and NBI type picture training data by using a neural network algorithm to obtain [[a]] the trained image classification model;
extracting the color feature of a specified object from the image by using the trained image classification model; and
classifying a value of the color feature of the specified object by using the trained image classification model to determine that the image is the white light type picture or the NBI type picture.

20. (Currently Amended) The method according to claim 18, wherein the target object positioning model comprises a white light target object positioning model and an NBI target object positioning model, wherein:
the white light target object positioning model is obtained by the image processing apparatus performing target object position training on an original target object positioning model through white light type picture training data by using [[the]] a neural network algorithm; and
the NBI target object positioning model is obtained by the image processing apparatus performing target object position training on the original target object positioning model through NBI type picture training data by using the neural network algorithm.

The following is an examiner’s statement of reasons for allowance: The claims require the determination and identification of an endoscopic picture type based on blood vessel color features using an image classification model. The claims further require the identification colon polyp candidate and positioning of an image block over said colon polyp candidate for additional processing and identification of the polyp type. Such combination of limitations are neither taught nor disclosed in an non-obvious manner by the prior art or a combination of prior arts. Relevant art cited in the previous Office Action discloses that the identification and separation of endoscopic picture type is known and necessary for assisting in the detection and identification of colon polyp. However, relevant prior art is silent on the use of a classification model and machine learning techniques to differentiate between picture types based on blood vessel color features. Therefore, the identification, by an image classification model, of endoscopic image picture types based on blood vessel color feature is a distinguishing feature of the claimed invention over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: See Examiner’s Amendment above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIUS CHAI/
Examiner, Art Unit 2668
/VU LE/Supervisory Patent Examiner, Art Unit 2668